DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
An interview was conducted on 11/9/2021 per the FAI program.
Title
The Title is objected to as it is not for the claimed METHOD but rather an invention in a parent application.
Specification
The Specification is objected to as the priority statement in the Specification is not updated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 4 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the A person having ordinary skill in the art could interpret a flow as being high while another could interpret the same flow as not being “high”.
Paragraph [0043] of the Specification does not describe "chemical deposition" but rather "chemical infiltration". 

    PNG
    media_image1.png
    409
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    977
    media_image2.png
    Greyscale

The terms "deposition" and "infiltration" have different meanings, thus, paragraph [0043] does not appear to define "high-flow chemical deposition" in Claim 4.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 5,900,297).
Regarding Claim 1, Rudolph (‘297) teaches a method of making a fibrous part (See Abs., col. 2, l. 53+, col. 6, l. 15+, and FIGs 1-3,  fibrous part(s) #22.), 

    PNG
    media_image3.png
    702
    528
    media_image3.png
    Greyscale

(See col. 6. l. 16+, and FIGs 1-3,  annular parts #22 placed between seal plates #38 and #40 within vessel #10.); 

    PNG
    media_image4.png
    368
    530
    media_image4.png
    Greyscale

and placing a seal plate over the composite part (See col. 6. l. 16+, and FIGs 1-3, seal plates #38 and #40 over annular parts #22.), wherein the seal plate comprises an entrance channel disposed in a surface of the seal plate and extending in a radial direction from an inner diameter of the seal plate only partially across the surface (See FIGS 1-3 wherein gas flow #92 passes through radial channel of seal plate #38 at the bottom.), however, fails to expressly disclose, wherein the seal plate comprises an exit channel defined by the surface and extending in the radial direction from an outer diameter of the seal plate only partially across the surface.
It would have been obvious to a person having ordinary skill in the art at the time of filing in order for there to be flow through the vessel there must be an exit channel for the unreacted gas to flow.  It would have been obvious to a person having ordinary skill in the art at the time of filing and 
Regarding Claim 2, Rudolph (‘297) teaches densifying the composite part using a pressure gradient chemical vapor infiltration process (See Abs., col. 2, l. 53+, col. 6, l. 15+.).
Regarding Claim 3, Rudolph (‘297) teaches urging a gas into the entrance channel, through the composite part, and out the exit channel (See FIGs 1-3.).
Regarding Claim 4, Rudolph (‘297) teaches using a high-flow chemical deposition process to densify the composite part  (See Abs., col. 2, l. 53+, col. 6, l. 15+, and FIGs 1-3.).
Regarding Claim 5, Rudolph (‘297) teaches using a thermal gradient chemical deposition process to densify the composite part (See Abs., col. 2, l. 53+, col. 6, l. 15+.).
Regarding Claim 6, Rudolph (‘297) teaches placing a second composite part in the CVI vessel with the seal plate between the composite part and the second composite part (See FIG-2, plural #22.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,834,377 (issued 12/5/2017).  This application (US 16/684,301) was filed 10/8/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the same invention is disclosed in various combinations of claims and the properties being inherent as the materials and end use are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	November 9, 2021